DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 21 have been considered but are moot because Applicant’s arguments are not based on the current combination of references being used in the current rejection. Applicant’s amendment necessitated the new grounds of rejection as set forth in the Office Action below.
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7, 9-14, 16, 18, 19, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwelling (U.S. 7,540,235) in view of Hatanaka (U.S. 4,690,340).
Regarding Claim 1, Schwelling discloses a container compressing arrangement (Fig. 1), mountable in a reverse vending machine (Examiner notes that the compressing arrangement of Figure 1 would be capable of being mounted in a reverse vending machine), for compacting empty containers (Pressing together empty container: Abstract), said container compressing arrangement comprising:
a first and a second rotatable roller (Rollers: Fig. 1, #4.1, 4.2), each of said rollers having a working surface arranged between two oppositely arranged ends, wherein said rollers are arranged adjacent to 
wherein said working surfaces comprise a plurality of ridges extending across said working surface (Cutting disks: Fig. 2, #5 & Hooks: Fig. 3, #5.4), in an axial direction of said rollers (See Fig. 2), and distributed in the circumferential direction of said working surfaces (See Fig. 2), each ridge having a longitudinal extension in said axial direction (See Fig. 3);
wherein said ridges each comprise a leading surface (Fig. 5, “Fl”), a trailing surface (See Fig. 5) and a leading edge (See Fig. 5, at “S”) for gripping said containers, wherein said leading edge is arranged between said leading surface and said trailing surface (See Fig. 5), wherein said leading surface forms an angle, α, in the direction of rotation of said rollers and in relation to a radial direction of said rollers such that the leading surface comprises an overhang (See Fig. 5); and
wherein said rollers are adapted to rotate in a meshed and contactless co-operation such that a roller gap is always present between said rollers along the center-to-center direction between said rotation axes (See Figs. 2 and 3a). Schwelling does not disclose wherein at least one of said ridges of at least one of said rollers is provided with recesses extending in the axial direction, and wherein the recesses form a clearance between the rollers along a direction parallel to a center-to-center direction between said rotation axes.
Hatanaka
Regarding Claim 3, the combination of Schwelling and Hatanaka teach all elements of the claimed invention as stated above. Schwelling further discloses wherein the smallest distance between the rollers is said roller gap, said roller gap being in an xy-plane and having the longitudinal extension in said axial direction (See Fig. 2).
Regarding Claim 4, the combination of Schwelling and Hatanaka teach all elements of the claimed invention as stated above. The combination of Schwelling and Hatanaka further teach wherein said ridges comprise recesses distributed along said axial direction of said ridges (Examiner notes that providing recesses on the ridges of Schwelling would distributed the recesses along the axial direction), Both Schwelling and Hatanaka are silent to the size of the recesses and therefore, said recesses having a maximum depth being in the rage of 1 mm to 10 mm.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to size the recess and teeth of both Schwelling and Hatanaka such that they effectively destroy the container, and finding an optimal size of the recess and teeth would be within the level of ordinary skill in the art.
Regarding Claim 5, the combination of Schwelling and Hatanaka teach all elements of the claimed invention as stated above.  The combination of Schwelling and Hatanaka further teaches wherein a center-to-center distance between two adjacent recesses is between 1% and 50% of a length L of said working surface (See Schwelling, Fig. 3. Examiner notes that Schwelling discloses 23 ridges in Fig. 3 and therefore, the recesses would be between 1% and 50% of a length L of said working surface).
Regarding Claim 7, the combination of Schwelling and Hatanaka teach all elements of the claimed invention as stated above. Schwelling further discloses a radius between the leading surface and a trailing surface of an adjacent ridge (Fig. 5, “K”) but is silent to wherein said leading surface connects with said trailing surface of the adjacent ridge, via a radius in the range of greater than 0 mm to at most 5 mm.  However, Schwelling teaches that a radiused surface is present between the leading and trailing surfaces.  Further, radiused surfaces are well known in the art to reduce stress concentrations and 
Regarding Claim 9, the combination of Schwelling and Hatanaka teach all elements of the claimed invention as stated above. Schwelling further discloses wherein said ridges further comprise an interconnecting surface, said interconnecting surface interconnecting said leading and trailing surfaces (See Fig. 5).
Regarding Claim 10, the combination of Schwelling and Hatanaka teach all elements of the claimed invention as stated above. Schwelling further discloses wherein said radial direction of said rollers intersects a maximum radius of said roller (See Fig. 5).
Regarding Claim 11, the combination of Schwelling and Hatanaka teach all elements of the claimed invention as stated above. Schwelling further discloses wherein said trailing surfaces form an exterior angle to said interconnecting surface, and wherein said exterior angle is in the range of 190 degrees to 260 degrees (See Fig. 5).
Regarding Claim 12, the combination of Schwelling and Hatanaka teach all elements of the claimed invention as stated above. Schwelling further discloses wherein the trailing surfaces have a width being a multiple of the width of the interconnecting surface, said multiple being in the range of 1 to 20 (See Fig. 3. Examiner notes that the width of the trailing and interconnecting surfaces are the same, extending along the axial direction, therefore having a multiple of 1).
Regarding Claim 13, the combination of Schwelling and Hatanaka teach all elements of the claimed invention as stated above. Schwelling further discloses wherein said rollers have a maximum radius and a smallest radius, and wherein said ridges have a height, defined as the difference between said maximum and said smallest radius, said height being in the range of 2 mm to 20 mm (Preferably, the diameter of the larger disks is 79 mm, the diameter of the longer segments-the pressing regions-is 70 mm, and the core diameter of the rollers is 50 mm: Col 3, L17-20).
Regarding Claim 14, the combination of Schwelling and Hatanaka teach all elements of the claimed invention as stated above. Schwelling further discloses wherein each roller comprises 3 to 20 ridges in an xy cross section of said roller (See Fig. 2).
Regarding Claim 16, the combination of Schwelling and Hatanaka teach all elements of the claimed invention as stated above. Schwelling further discloses wherein the maximum diameter of each roller is in the range of 50 mm and 100 mm (79 mm: Col 3, L20).
Regarding Claim 18, the combination of Schwelling and Hatanaka teach all elements of the claimed invention as stated above. Schwelling further discloses wherein said interconnecting surfaces, and/or said leading surfaces, and/or said trailing surfaces have a width in the range of 0.5 mm to 10 mm (The overlap of adjacent and opposite disks is selected to be in a value range between 0.5 mm and 2.5 mm; preferably, this overlap amounts to 10% of the width of a disk 5 or 6, respectively: Col 5, L61-63).
Regarding Claim 19, the combination of Schwelling and Hatanaka teach all elements of the claimed invention as stated above. Schwelling further discloses wherein by rotating one of said rollers around said rotation axis, the width of said roller gap is adjusted (Examiner notes that as the rollers rotate, the gap between the rollers would change based on the shape of the discs).
Regarding Claim 21, Schwelling discloses a method of operating a container compressing arrangement, for compacting empty containers, said container compressing arrangement comprising:

wherein said working surfaces comprise a plurality of ridges extending across said working surface (Cutting disks: Fig. 2, #5 & Hooks: Fig. 3, #5.4), in an axial direction of said rollers (See Fig. 2), and distributed in the circumferential direction of said working surfaces (See Fig. 2), each ridge having a longitudinal extension in said axial direction (See Fig. 3);
wherein said ridges each comprise a leading surface (Fig. 5, “Fl”), a trailing surface (See Fig. 5) and a leading edge (See Fig. 5, at “S”) for gripping said containers, wherein said leading edge is arranged between said leading surface and said trailing surface (See Fig. 5), wherein said leading surface forms an angle, α, in the direction of rotation of said rollers and in relation to a radial direction of said rollers such that the leading surface comprises an overhang (See Fig. 5);
said method comprising:
rotating said rollers such that said rollers co-operate in a meshed and contactless arrangement, wherein a roller gap is always present between said rollers in a xy-plane (See Figs. 2 and 3a). Schwelling does not disclose wherein at least one of said ridges of at least one of said rollers is provided with recesses extending in the axial direction, and wherein the recesses form a clearance between the rollers along a direction parallel to a center-to-center direction between said rotation axes.
Hatanaka teaches a pair of rollers including ridges (Fig. 4, #34, 38) wherein at least one of said ridges of at least one of said rollers is provided with recesses (Incisions: Fig. 4, #6) extending in the axial direction, and wherein the recesses form a clearance between the rollers along a direction parallel to a center-to-center direction between said rotation axes (See Fig. 3) in order to more efficiently destroy waste.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 
Regarding Claim 22, the combination of Schwelling and Hatanaka teach all elements of the claimed invention as stated above. Schwelling further discloses wherein said angle, α, is at maximum +20 degrees (The tip angle W of the hook 5.4 is preferably selected to be between 45° and 80°: Col 6, L46-47. Examiner notes that the angle of 10-45 degrees sufficiently overlaps with a maximum angle of 20 degrees).
Regarding Claim 23, the combination of Schwelling and Hatanaka teach all elements of the claimed invention as stated above. The combination of Schwelling and Hatanaka further teaches wherein the recesses are arranged such that at least one recess is arranged per 50 mm section length of the working surface of the roller, in the axial direction of said roller (See Hatanaka Fig. 4. Examiner notes that at least one recess would exist in a 50 mm section of the roller).
Regarding Claim 24, the combination of Schwelling and Hatanaka teach all elements of the claimed invention as stated above. The combination of Schwelling and Hatanaka further teaches wherein the intermediate spacing between two recesses is in the range of 10 mm to 50 mm (The overlap of adjacent and opposite disks is selected to be in a value range between 0.5 mm and 2.5 mm; preferably, this overlap amounts to 10% of the width of a disk 5 or 6, respectively: Col 5, L61-63. Examiner notes that if a width of each disk is 25mm per Schwelling Col 5, L61-63, the combination of Schwelling and Hatanaka would teach an intermediate spacing between two recesses is in the range of 10 mm to 50 mm if the ridges are equipped with the recesses taught by Hatanaka).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwelling in view of Hatanaka and Husain (U.S. 5,511,729).
Regarding Claim 15, the combination of Schwelling and Hatanaka teach all elements of the claimed invention as stated above. Schwelling is silent to wherein said roller gap is in the range of Husain teaches a gap (Fig. 8, “G”) between elements which may vary in accordance with the performance desired from the apparatus (Col 5, L53-55).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the gap of Schwelling to range based upon the performance desired from the apparatus (as taught by Husain) to include 0.5mm to 10mm.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwelling in view of Hatanaka and Smith (U.S. 5,025,995).
Regarding Claim 17, the combination of Schwelling and Hatanaka teach all elements of the claimed invention as stated above. Schwelling is silent to wherein said working surface has a maximum length, in a direction parallel to said respective rotation axes, in the range of 50 mm to 750 mm.  However, Smith teaches an apparatus including rollers (32, 33) wherein said working surface has a maximum length in a direction parallel to said respective rotation axes in the range of 50 mm to 750 mm (30 centimeters: Col 3, L10) based on the throughput of the apparatus.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the maximum length of the rollers based on the desired throughout including a length of between 50-750mm, as taught by Smith (Col 3, L27).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rode et al., hereinafter Rode, (U.S. 5,275,741) in view of Schwelling and Hatanaka.
Regarding Claim 20, Rode discloses a reverse vending machine (Apparatus for redeeming returnable containers: Col 2, L62) comprising a container compressing arrangement (Figs. 1-2).  Rode is not explicit to the compressing arrangement of Claim 1.  However, Schwelling in view of Hatanaka teach the container compressing arrangement of Claim 1 (see rejection of Claim 1, above) in order to crush containers for recycling.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the container compressing arrangement of .
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799